       Case: 4:20-cv-00217-MPM-RP Doc #: 4 Filed: 01/06/21 1 of 2 PageID #: 19




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 GREENVILLE DIVISION

QUARTAVIUS E. MOTEN                                                                         PETITIONER

v.                                                                          No. 4:20-CV-00217-MPM-RP

STATE OF MISSISSIPPI                                                                   RESPONDENT(S)


                         ORDER GRANTING PETITIONER’S MOTION
                          TO PROCEED IN FORMA PAUPERIS AND
                             DIRECTING STATE TO RESPOND

        Quartavius E. Moten has filed a petition for a writ of habeas corpus under 28 U.S.C. § 2241

and seeks to proceed in forma pauperis. It is ORDERED:

        1. That the petitioner’s application for leave to proceed in forma pauperis is GRANTED.

        2. No later than March 21, 2022, the respondent, through Lynn Fitch, the Attorney General

of the State of Mississippi, must file an answer to this petition, along with full transcripts of all

proceedings in the state courts of Mississippi arising out of his detention at the Washington County

Regional Correctional Facility (to the extent such transcripts are relevant to the State’s response).

        3. Within 14 days of service upon him of a copy of respondent’s answer, petitioner may file

his traverse or reply to the allegations contained in such answer.

        4. The clerk of this court will serve by email (Return Receipt, High Importance) a copy of

the petition, this order, acknowledgment of service of process form, and any other initial filings, upon

Lynn Fitch, Attorney General of the State of Mississippi, or her lawful successor, to Assistant

Attorneys General Jerrolyn Owens and Bridgette Grant. The respondent must electronically file the

completed acknowledgment of service of process form upon receipt.
       Case: 4:20-cv-00217-MPM-RP Doc #: 4 Filed: 01/06/21 2 of 2 PageID #: 20




        Petitioner is warned that failure to keep this court informed of his current address could also

lead to dismissal of his lawsuit.

        SO ORDERED, this, the 6th day of January, 2021.



                                                /s/ Roy Percy
                                                UNITED STATES MAGISTRATE JUDGE
